IN THE SUPREME COURT OF THE STATE OF DELAWARE


  KRYSTAL PATTERSON,                        §
                                            §
        Appellant-Below, Appellant,         §   No. 467, 2017
                                            §
        v.                                  §
                                            §
  DEPARTMENT OF HEALTH AND                  §   Court Below—Superior Court
  SOCIAL SERVICES, DIVISION OF              §   of the State of Delaware
  MANAGEMENT SERVICES,                      §
                                            §   C.A. N16A-07-004
       Appellee-Below, Appellee,            §
                                            §
       and the                              §
                                            §
  MERIT EMPLOYEE RELATIONS                  §
  BOARD,                                    §
                                            §
       Appellee-Below, Appellee.            §

                           Submitted: May 16, 2018
                           Decided: May 30, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                      ORDER

      This 30th day of May, 2018, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its October 13,

2017 order.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:

                               /s/ Collins J. Seitz, Jr.
                                      Justice




                                 2